Kinsey C. J.
said he should be glad to be able to overrule objections of this kind, but the words of the law were authoritative and compelled him to reject the deposition.
The action was brought to recover £25 being the amount which defendant had agreed to pay the plaintiff for the services of his apprentice; the apprentice had been delivered, and served the defendant agreeably to the contract. The defendant objected that the contract was void having been made byparol, and that plaintiff had acquired his title by parol, and moved for a nonsuit on these grounds.
Per Curiam.
This motion for a nonsuit must be overruled. We are unable to see the propriety of the objection ¿hat has been urged. This is not a question between the master and the apprentice, but between the plaintiff who had an apprentice hoy, and the defendant who agreed to pay a certain sum of money for his services for a stipulated time. The boy was delivered to defendant and has performed the services, and it is unjust to refuse payment upon such a presence, neither will the law uphold it. I have seen a case,, though I cannot at present recollect where, in which a pate! *446assignment of an apprentice was held valid. The defence however is so void of common honesty that as at present advised I cannot give my assent to it.
Read and Griffith for plaintiff.
Leake and Woodruff for defendant.